Case 1:21-0v-04756-DLC Dooument14s Filed O8M0/21 Page 1 of 2
. U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

86 Chambers Street
New York, New York 10007

September 10, 2021

BY ECF

Hon, Denise Cote

United States District Judge
United States Courthouse
500 Pearl Street

New York, New York 10007

Re: Hong v. Department of Justice et al., 21 Civ. 4756 (DLC)

Dear Judge Cote:

I write respectfully on behalf of all parties to provide the Court with an update regarding
this matter, and to propose that the initial conference currently scheduled for September 15,
2021, at 2:30 pm be adjourned. This case concerns two requests made by plaintiff Victor Hong
(‘Plaintiff’) under the Freedom of Information Act (“FOIA”) from the U.S. Department of
Justice and the Securities and Exchange Commission. The agencies previously conducted
searches for responsive documents and informed Plaintiff that all of the documents were
withheld in full.

Based on further conversations between the parties, we now have a better understanding
of the documents Plaintiff would like to recetve—-and have verified that those documents (if they
exist) were not part of the agencies’ initial searches. The parties are thus discussing the
parameters of supplemental searches to locate such documents. Once the parties agree on such
searches, they will propose a schedule to the Court for its approval (unless there are any
disagreements that require the Court’s intervention). The parties thus respectfully propose that
they submit a status report to the Court in four weeks—on October 8, 2021—regarding the
supplemental searches and the schedule therefor, and that the Court adjourn the initial conference
until after that date.

We thank the Court for its consideration of this matter.

q f ua A
“Cie tebe baa be f§ ih parvo’ Respectfully,
Le,

sene/olie., Al ogtus AUDREY STRAUSS
is ok. Le Vy doen P ZoR/, United States Attorney

 

i . By: s/Jean-David Barnea
tthe bye JEAN-DAVID BARNEA
Assistant United States Attorney
/ 7/0 </ Ay Telephone: (212) 637-2679
Email: Jean-David.Barnea@usdoj.gov

 
Case 1:21-0vO4756-DLC Document1s Filed 09/10/21 Page 2 of 2
Page 2

cc: Counsel for plaintiff (by ECF)

 
